1                                            U.S. District Court Judge BENJAMIN H. SETTLE

2

3

4

5                         UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF WASHINGTON AT SEATTLE
6
                                                   )
7
     SONJA K. MITCHELL,                            ) CASE NO. C19-5044-BHS
8                                                  )
                         Plaintiff,                ) ORDER FOR ATTORNEYS FEES
9                                                  ) PURSUANT TO 42 U.S.C. § 406(b)
     vs.                                           )
10                                                 )
     Commissioner of Social Security,              )
11                                                 )
                         Defendant.                )
12
                                                   )
13                                                 )

14         THIS MATTER having come on regularly before the undersigned upon Plaintiff’s
15
     Unopposed Motion For Attorney’s Fees Pursuant to 42 U.S.C. § 406(b), it is hereby
16
     ORDERED that Plaintiff’s attorney, JEANETTE LAFFOON, is awarded attorney fees of
17
     $17,783 pursuant to 42 U.S.C. § 406(b). Counsel will refund directly to Plaintiff the
18
     $5,287.16 in EAJA fees previously received.
19
     DATED this 3rd day of April, 2020.
20

21

22

23

24
                                                     A
                                                     BENJAMIN H. SETTLE
                                                     United States District Judge
25                                                                 MADDOX & LAFFOON, P.S.
     ORDER FOR ATTORNEYS FEES
     PURSUANT TO 42 U.S.C. § 406(b)                                410-A South Capitol Way
                                                                   Olympia, WA. 98501
     [C19-5044-BHS]                                                (360) 786-8276
                                          - Page 1
